Exhibit 10.69

 

SUBLEASE TERMINATION AGREEMENT

 

THIS SUBLEASE TERMINATION AGREEMENT (“Agreement”) is dated as of June 10, 2016
for reference purposes only (“Reference Date”) by and between Theravance
Biopharma US, Inc., a Delaware corporation, as Sublessor, and Innoviva, Inc., a
Delaware corporation, as Sublessee.

 

THIS AGREEMENT is entered upon the basis of the following facts, intentions and
understandings:

 

A.                                    Pursuant to that certain Sublease, dated
as of June 2, 2014 (“Sublease”), by and between Sublessor and Sublessee (under
Sublessee’s former name, Theravance, Inc.), Sublessor subleases to Sublessee
approximately 4,847 rentable square feet (“Premises”) located on the first floor
of the building commonly known as 951 Gateway Boulevard, South San Francisco,
California 94080 (“Building”).  ARE-901/951 Gateway Boulevard, LLC, a Delaware
limited liability company (“Master Lessor”), consented to the Sublease pursuant
to a Consent to Sublease dated as of June 2, 2014.

 

B.                                    The Term of the Sublease will expire on
May 31, 2020 (“Expiration Date”).  Sublessor and Sublessee now desire to
terminate the Sublease prior to the Expiration Date upon the terms and
conditions set forth below.

 

C.                                    Capitalized terms not defined in this
Agreement shall have the meanings set forth in the Sublease.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.                                      Termination Date:   The effective date
of the termination of the Sublease pursuant to this Agreement shall be the later
of (i) June 17, 2016, and (ii) the date upon which Sublessor receives Master
Lessor’s Consent (as defined in Section 6 below) (the “Termination Date”). 
Sublessee shall perform all of its obligations under the Sublease through and
including the Termination Date.

 

2.                                      Termination of Sublease:  Not later than
the Termination Date, Sublessee shall remove all of its trade fixtures, other
personal property, alterations and improvements (to the extent required to be
removed pursuant to Paragraph 14 of the Sublease), and shall surrender the
Premises to Sublessor in good condition, free of Hazardous Materials, reasonable
wear and tear excepted, and in the condition required by the Master Lease. 
Sublessee acknowledges that during the Term Sublessee was permitted to use
certain furniture, fixtures and equipment (“FF&E”) owned by Sublessor and
located in the Premises as of the Commencement Date of the Sublease.  Prior to
the Termination Date, Sublessee shall provide Sublessor with a written list of
the trade fixtures and personal property that Sublessee intends to remove from
the Premises, and Sublessor shall have the right to confirm that no FF&E is
included in the written list.  Sublessee acknowledges that Sublessee shall not
be permitted to remove any FF&E from the Premises.

 

3.                                      Release of Liability:

 

(a)                                 Conditioned upon the performance by
Sublessor and Sublessee of the provisions of this Agreement, and except as set
forth in this Section 3, on the Termination Date, Sublessor and Sublessee shall
be fully and unconditionally released and discharged from their respective
obligations arising from or connected with the Sublease; provided, however, that
Sublessor and Sublessee shall not be released from their respective obligations,
if any, with respect to indemnification for claims resulting from events
occurring prior to the Termination Date, to the extent such indemnification
obligations survive the expiration or earlier termination of the Sublease.

 

(b)                                 Except for the obligations, if any, of
Sublessee and Sublessor pursuant to the terms of the Sublease to indemnify the
other for claims resulting from events occurring prior to the Termination Date,
and as otherwise set forth below, Sublessor and Sublessee for themselves and for
their respective heirs, administrators, executors, trustees, agents, officers,
directors, shareholders, partners, members, employees, predecessors, successors,
attorneys, consultants and assigns, do hereby release, acquit and forever
discharge each other and each other’s heirs, administrators, executors,
trustees, agents, officers, directors, shareholders, partners, members,
employees, predecessors, successors, attorneys, consultants and assigns of and
from any and all claims, demands, rights, obligations, duties, losses, damages,
loss of profits, costs and attorney fees, of every kind and nature, known and
unknown, past, present and future, that they now have or which may hereafter
accrue on account of or in any way related to the Premises and the Sublease.

 

1

--------------------------------------------------------------------------------


 

(c)                                  It is the intention of both Sublessor and
Sublessee in executing this Agreement that, except only with respect to those
matters excepted from the releases contained in subparagraph (b), above, the
releases set forth above shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified; and Sublessor and Sublessee
each hereby knowingly and voluntarily waives any and all rights and benefits
otherwise conferred by the provisions of Section 1542 of the California Civil
Code, which reads in full as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

 

 

 

Sublessor’s Initials

 

Sublessee’s Initials

 

(d)                                 Both Sublessor and Sublessee expressly
acknowledge, and take into account in determining whether to enter this
Agreement, that they may in the future discover facts in addition to or
different from those they now know or believe to be true with respect to the
subject matter of the claims released by this Agreement, but both Sublessor and
Sublessee agree nevertheless to fully, finally and forever settle such claims,
whether or not hidden or excluded, known or unknown, without regard to the
subsequent discovery or existence of different or additional facts.  Both
Sublessor and Sublessee acknowledge that, except only with respect to those
claims excepted from the scope of the releases set forth above, this waiver was
separately bargained for and is a material element of this Agreement of which
the releases contained in this Section 3 are a part.

 

4.                                      Security Deposit:  Pursuant to the
provisions of Paragraph 5 of the Sublease, Sublessor holds Sublessee’s Security
Deposit in the amount of $18,127.78.  Sublessor shall return the Security
Deposit to Sublessee not later than thirty (30) days after the later of the
Termination Date and the date that Sublessee surrenders the Premises to
Sublessor in the condition required by Section 2 above.

 

5.                                      Condition Precedent:  This Agreement and
Sublessor’s and Sublessee’s obligations hereunder are conditioned upon having
obtained the written consent of the Master Lessor to the termination of the
Sublease (“Master Lessor’s Consent”).  If Sublessor has not obtained Master
Lessor’s Consent, on terms and conditions reasonably acceptable to Sublessor,
within thirty (30) days after the date of Sublessor’s execution of this
Agreement, Sublessor or Sublessee may terminate this Agreement by giving the
other party ten (10) days’ prior written notice, in which case this Agreement
shall terminate on the day following the last day of the ten (10)- day notice
period (unless Master Lessor’s Consent is obtained during such ten (10)- day
period, in which case this Agreement shall remain in full force and effect),
neither party shall have any further rights or obligations hereunder and the
Sublease shall remain in full force and effect.

 

6.                                      Representation of the Parties:  Each
party hereto represents that it has not made any assignment, sublease, transfer,
conveyance or other disposition of the Sublease, or its interest in the
Sublease, or any claim, demand, obligation, liability, action or cause of action
arising from the Sublease.  Each party represents that the person executing this
Agreement on its behalf has the authority to bind the entity in question and to
execute this Agreement.

 

7.                                      Voluntary Agreement:  The parties hereto
have read this Agreement and the mutual releases contained in it and, on advice
of counsel, they have freely and voluntarily entered into this Agreement.

 

8.                                      Attorneys’ Fees:  If either party
commences an action against the other party arising out of or in connection with
this Agreement, the prevailing party shall be entitled to recover from the other
party reasonable attorneys’ fees and costs of suit.

 

9.                                      Successors:  This Agreement shall be
binding on and inure to the benefit of the parties hereto and their respective
heirs, successors and assigns.

 

10.                               Severability:   If any term of this Agreement,
or the application thereof to any person or circumstance, is held to be invalid
or unenforceable, then the remainder of this Agreement or the application of
such term to any other person or any other circumstance shall not be thereby
affected, and each term shall remain valid

 

2

--------------------------------------------------------------------------------


 

and enforceable to the fullest extent permitted by law unless a party validly
demonstrates by a preponderance of the evidence that the invalidated provision
was an essential economic term of this Agreement.

 

11.                               Governing Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

12.                               Counterparts; Facsimile and PDF Signatures. 
This Consent may be executed in one or more counterparts and by separate parties
on separate counterparts, each of which counterparts shall constitute an
original and all of which counterparts together shall constitute one and the
same instrument.  Facsimile signatures and PDF format signatures sent by
electronic mail shall be treated and have the same effect as original
signatures.

 

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease
Termination Agreement as of the Reference Date given above.

 

SUBLESSOR:

 

SUBLESSEE:

 

 

 

Theravance Biopharma US, Inc.,

 

Innoviva, Inc.,

a Delaware corporation

 

a Delaware corporation

 

 

 

By:

/s/ Renee Gala

 

By:

/s/ Michael Aguiar

 

 

 

 

 

Title:

CFO

 

Title:

President and CEO

 

 

 

 

 

Date:

6/7/2016

 

Date:

6/7/2016

 

 

MASTER LESSOR’S CONSENT:

 

The undersigned hereby consents to the termination of the Sublease.

 

ARE-901/951 Gateway Boulevard, LLC,

a Delaware limited liability company

 

By:

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership, managing member

 

 

 

 

 

By:

ARE-QRD Corp.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------